Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment 10/24/2022 has been entered.  Claim 1 was amended.  Claims 24-27 were cancelled.  Claims 1, 3-23 and 28-32 are pending.
Prosecution is reopened.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-23 and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Finch (US 2012/018750; published May 24, 2012) in view of Bratz et al. (US 6,869,914; patented March 22, 2005) and Taylor et al. (Protective responses induced by herbicide safeners in wheat, Environmental and Experimental Botany, 88 (2013), pages 93-99).
Applicant’s Invention
Applicant claims a process of making an aqueous solvent free formulation by a) melting an active with a melting point between 50-80 degrees Celsius, b) adding the melt to an aqueous solution containing ionic or non-ionic dispersant while stirring and cooling the mixture below the melting point of the active (claim 1).
Applicant also claims seed treated with the suspension concentrate (claim 28).
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Finch teaches a process of preparing an aqueous suspension of an organic pesticide with a melting point not more than 110 degrees Celsius wherein the pesticide is added to an aqueous suspension and is capable of forming a crystalline particle (abstract).  The pesticide is first present in the form of droplets in amorphous form of melt or a supercooled melt and then is added to the aqueous suspension at a temperature below the melting temperature with stirring to form a crystalline compound [0013-18; 0132-133].  Pesticides include insecticides, fungicides and herbicides that are auxins [0028; limitation of claim 18].  Particles produced are in the size range d50 from 1-5 um [0035-36].  Besides water, the aqueous solution includes anionic and nonionic surfactants in a ratio of 1:5 to 5:1 [0038-42; limitation of claims 7, 17 and 29].  The concentration of the pesticide in the suspension is 1-60% wt [0109].  Further additives are added to the aqueous suspension, including thickeners, fillers and carriers [0120-128; limitation of claims 14, 17 and 30].  Further pesticides include ALS inhibitors such as imazapyr [0137-138].  The suspensions are used to combat fungi by treating seeds with the formulations [0143].  Formulations where molten pyraclostrobin is cooled to 40 degrees and milled to a diameter of less than 2.3 um for 15 minutes are exemplified [Example 3].  



Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Finch is silent to the water temperature range of 0-40 degrees Celsius however, Finch does teach that the aqueous suspension is added at 40 degrees and stirred to temperatures of 20 degrees Celsius [0183-185].  It is for this reason Bratz et al. is joined.
Bratz et al. teach a process for preparing solventless suspensions comprising low melting point solid agrochemicals, silica carrier, anionic surfactants wherein molten active ingredient is added to the aqueous suspensions with heating to obtain suspension concentrates, powders and granules (abstract).  The molten active with a melting point less than 80 is added with stirring to the aqueous suspension (column 2, lines 45-55).  
With respect to claims 11, 16, 18 and 19, Bratz et al. teach that the active ingredients used in the process include cloquintocet, amidosulfuron, dicamba (auxin), bleachers and clomazone (column 9, line 57 through column 11, line 15).
Finch and Bratz et al. do not teach the specific safeners cloquintocet-mexyl, mefenpyr-diethyl or both.  It is for this reason Taylor et al. is joined. 
Taylor et al. teach the safeners mefenpyr-diethyl and cloquintocet mexyl are able to enhance tolerance to herbicide in cereals and have a protective effect on crops treated with herbicides (abstract).  The compounds are both known to safen aryloxyphenoxypropionate (AOPP) herbicides which inhibit acetyl CoA carboxylase (page 93, paragraph 2).  The compounds also have herbicide protective effects and growth promoting activity which increase shoot height and dry weight in wheat (page 96, Table 2).
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Finch, Bratz and Taylor are drawn to processes of making agrochemical formulations.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Finch, Bratz et al. and Taylor et al. to include water at a temperature of 40 degrees Celsius or less with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Finch, Bratz and Taylor et al. to include water at a temperature between 25-40 degrees Celsius because Finch teaches adding the molten herbicide at a temperature below the melting temperature to the aqueous suspension with stirring to form a crystalline compound and that molten pyraclostrobin is cooled to 40 degrees. Therefore, if the molten compound is added to water at 40 degrees and the temperature of the water is room temperature (~25 degrees Celsius) the water in the suspension would necessarily have temperature between 25-40 degrees Celsius.  
	It would have been prima facie obvious to one of ordinary skill to combine the teachings of Finch, Bratz et al. and Taylor et al. to include the specific safeners cloquintocet-mexyl, mefenpyr-diethyl or both with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Finch, Bratz and Taylor et al. because Taylor teach mefenpyr-diethyl and cloquintocet mexyl have herbicide protective effects and growth promoting activity which increase shoot height and dry weight in wheat.  

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285. The examiner can normally be reached Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIELLE D. SULLIVAN
Examiner
Art Unit 1617



/JOHANN R RICHTER/         Supervisory Patent Examiner, Art Unit 1617